Hill, J.
1. This is a suit to recover damages upon two counts: (1) for “malicious abuse of legal process,” and (2) for “malicious use of legal process.” To support a recovery on the first count the evidence must show the wilful misapplication or perversion of a lawful process in order to obtain an object which such a process is not intended by law to effect. To support a recovery on the second count the evidence must show: (a) that the use of the lawful process was malicious; (5) that it was without probable cause; (c) that it had terminated in the defendant’s favor before he filed his suit for damages. Clement v. Orr, 4 Ga. App. 117 (60 S. E. 1017) ; McElreath v. Gross, 23 Ga. App. 287 (98 S. E. 190).
2. The undisputed evidence showing that the plaintiff was not entitled to recover damages on either theory embraced in the two counts of the petition, the direction of a verdict for the defendant was demanded. It is immaterial that in the direction of a verdict for the defendant, demanded by the evidence, the court gave an unsound reason for the direction.

Judgment afjb-med.


Jenkins, P. J., a/nd Stephens, J., eonew.

Action for damages; from Bibb superior court — Judge Mathews. September 10, 1920.
Hunter & Daly, for plaintiff.
Robert G. Plunkett, for defendant.